Case 4:20-cv-12002-MFL-EAS ECF No. 24, PageID.525 Filed 01/07/21 Page 1 of 6




                        UNITED STATES DISTRICT COURT
                        EASTERN DISTRICT OF MICHIGAN


BESTWAY INFLATABLES &
MATERIAL CORP.,

       Plaintiff                                      Case No. 20-cv-12002
                                                      Hon. Matthew F. Leitman
v

JOHN/JANE DOE 1-10,

       Defendants.


                ORDER GRANTING PLAINTIFF’S MOTION FOR
               PERMANENT INJUNCTION, DEFAULT JUDGMENT,
                     AND ORDER RELEASING FUNDS

       THIS MATTER comes before the Court upon BESTWAY INFLATABLES &

MATERIAL CORP.’s (“Bestway”) Motion for Permanent Injunction, Default Judgment,

and Order Releasing Funds, the Court having read Plaintiff’s Motion and Brief, and being

fully advised in the premises:

       THE COURT MAKES THE FOLLOWING FINDINGS OF FACT AND
       CONCLUSIONS OF LAW:

       A.     On July 28, 2020, Bestway filed a Verified Complaint against John/Jane Doe

1-10 alleging violations under the Lanham Act and various state laws. ECF No. 1. On July

28, 2020, the Court entered a Temporary Restraining Order (ECF No. 6, “TRO”). A

Preliminary Injunction was entered on August 10, 2020 (ECF No. 12).        Among other

things, the Preliminary Injunction prohibited the continued operation of 10 websites that

infringed on one or more of Bestway’s trademarks.
Case 4:20-cv-12002-MFL-EAS ECF No. 24, PageID.526 Filed 01/07/21 Page 2 of 6




        B.      Before the TRO and Preliminary Injunction, Defendants operated at least 10

websites that infringed upon 12 of Bestway’s registered trademarks in violation of 15

U.S.C. § 1114 and 15 U.S.C. § 1125. The identification of the 12 registered trademarks

that were infringed upon are identified at ECF No. 1, PageID. 4-8.

        C.      Defendants were properly served with the Summons, Complaint, TRO,

Preliminary Injunction, and all other pleadings, motions, and papers applicable to this

lawsuit.

        D.      Defendants failed to appear, answer, or otherwise respond to the Verified

Complaint or any of Bestway’s motions.

        E.      A Clerk’s Entry of Default was properly entered on November 16, 2020

(ECF No. 19).        Accordingly, all of Bestway’s well-pleaded allegations are deemed

admitted.

        F.      Even if the allegations in the Complaint were not admitted, the Court finds

that there exists a high degree of likelihood of confusion between Bestway’s marks and

Defendants’ counterfeit marks. Defendants used duplicates of 12 of Bestway’s marks in

order to run one or more of their sites, which purported to sell the very same products as

Bestway. Bestway also demonstrated evidence of actual customer confusion.

        G.      Good cause exists to issue injunctive relief. Bestway’s reputation and

goodwill were being irreparably damaged as a result of Defendants’ conduct, Bestway risks

serious and irreparable harm in the absence of a permanent injunction, and an injunction is

necessary to prevent further irreparable injury and damage to Bestway’s reputation,

goodwill, and intellectual property. The balance of hardships favors Bestway, and issuing

                                              2
4815-6190-5095 v1 [81610-1078]
Case 4:20-cv-12002-MFL-EAS ECF No. 24, PageID.527 Filed 01/07/21 Page 3 of 6




injunctive relief is in the public’s best interests. Injunctive relief is authorized by 15 U.S.C.

§ 1116 to prevent the violation of any right of the registrant of a registered trademark or to

prevent violations of § 1125(a). The Court finds injunctive relief necessary in this case.

        H.      Bestway has elected to seek statutory damages as provided by 15 U.S.C. §

1117(c). Statutory damages for the willful use of a counterfeit mark range from $1,000 -

$2,000,000 per counterfeit mark, per type of good offered for sale. The Court finds that

Defendants’ infringement upon each of the 12 Bestway marks at issue constituted willful

counterfeiting. Defendants used Bestway’s marks to trick unwitting consumers into falsely

believing they were entering into legitimate transactions to purchase Bestway products.

Further, because Plaintiff received an entry of default, the willful violations alleged in

Plaintiff’s Verified Complaint are deemed admitted. In assessing statutory damages, the

Court has considered a variety of factors including (1) the expenses saved and profits

reaped, (2) revenues lost by plaintiff, (3) value of the copyright, (4) deterrent effect on

others besides the defendant, (5) whether the defendant’s conduct was innocent or willful,

(6) whether defendant cooperated in providing records from which to assess the value of

the infringing material, and (7) the potential for discouraging the defendant.             After

assessing those factors, the Court agrees with Bestway that:

                  i.   Defendants’ conduct seems to have been an attempt to take advantage
                       of the COVID-19 pandemic by offering above-ground pools and other
                       aquatic devices that were in short supply.

                 ii.   Defendants’ counterfeit use of Bestway’s marks was not innocent, but
                       rather flagrant and pervasive.

                iii.   Defendants do not appear to have given anything of value to the
                       customers in exchange for the consumers’ payments.

                                               3
4815-6190-5095 v1 [81610-1078]
Case 4:20-cv-12002-MFL-EAS ECF No. 24, PageID.528 Filed 01/07/21 Page 4 of 6




                iv.    The amount of the award will deter others from infringing upon
                       Bestway’s trademarks.

                 v.    Defendants provided absolutely no cooperation to Bestway in
                       providing records that would enable Bestway to calculate Defendants’
                       profits.

                vi.    The award will discourage Defendants from continuing their wrongful
                       and illegal conduct.

        I.      The Court exercises its discretion to release funds previously held by PayPal

in accordance with this Order.

        J.      Bestway desires to dismiss Counts III & IV of its Verified Complaint without

prejudice to its right to re-assert those claims in the future.

        THEREFORE, IT IS ORDERED THAT:

        1.      Bestway’s Motion for Permanent Injunction, Default Judgment, and Order

Releasing Funds is Granted for the reasons set forth in Bestway’s Motion, the evidence set

forth in the Court’s record, and the reasons set forth above.

        2.      Defendants and each of their agents, servants, employees, attorneys, and any

other persons who are in active concert or participation with any of them are prohibited

from:

             a) Using the “Bestway” name, using Bestway’s marks, including BESTWAY,

                COOLERZ, STEEL PRO, STEEL PRO MAX, H2OGO!, H2O GO,

                HYDRO FORCE, RAPID RIDER, FAST SET, or imitating Bestway’s

                marks, in connection with the offering for sale or advertising of any products;

             b) Engaging in any action to pass off Defendants’ products or product offerings

                as Bestway products;


                                               4
4815-6190-5095 v1 [81610-1078]
Case 4:20-cv-12002-MFL-EAS ECF No. 24, PageID.529 Filed 01/07/21 Page 5 of 6




             c) Engaging in further actions to interfere with Bestway’s rights in its marks or

                in damaging Bestway’s goodwill or reputation;

             d) Operating the following websites, or any similar websites containing content

                that infringes on Bestway’s marks:

                            i.    www.hiramshop.space
                           ii.    https://lennonshop.space
                         iii.     www.boradshop.space
                          iv.     www.containshop.space
                           v.     www.kyleshop.space
                          vi.     www.ffshop.space
                         vii.     www.fnshop.space
                        viii.     www.annalsj.xyz
                          ix.     www.discovstore.buzz
                           x.     www.fyshop.space

        3.      As to Counts I & II, a Default Judgment is entered in favor of Bestway and

against each of the Defendants in the amount of $6,000,000.

        4.      30 days following entry of this Order, PayPal is ordered to release any and

all funds in the accounts for the following Customer IDs to Plaintiff’s Counsel to be used

to satisfy a portion of the Default Judgment (Plaintiff’s Counsel may identify the complete

Customer ID while delivering this Order to PayPal):

                           i.    XXX8200
                          ii.    XXX9901
                        iii.     XXX7011
                         iv.     XXX7456
                          v.     XXX3890
                         vi.     XXX5989
                        vii.     XXX1971
                       viii.     XXX7769
                         ix.     XXX6377

        5.      Counts III and IV of the Verified Complaint are dismissed without prejudice.


                                               5
4815-6190-5095 v1 [81610-1078]
Case 4:20-cv-12002-MFL-EAS ECF No. 24, PageID.530 Filed 01/07/21 Page 6 of 6




        6.      Service of this Order shall be carried out by Plaintiff’s Counsel in accordance

with the Court’s Order Granting Plaintiff’s Motion for Alternative Service (ECF No. 15).

        IT IS SO ORDERED.

                                            /s/Matthew F. Leitman
                                            MATTHEW F. LEITMAN
                                            UNITED STATES DISTRICT JUDGE

Dated: January 7, 2021


I hereby certify that a copy of the foregoing document was served upon the parties and/or
counsel of record on January 7, 2021, by electronic means and/or ordinary mail.

                                                   s/Holly A. Monda
                                                   Case Manager
                                                   (810) 341-9764




                                               6
4815-6190-5095 v1 [81610-1078]
